FILED
                              NOT FOR PUBLICATION                           OCT 29 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MOHAMMED S. SHAMEEM; SHARON                       No. 09-71852
SABINA BEGUM,
                                                  Agency Nos. A078-670-558
               Petitioners,                                   A078-670-559

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted October 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Mohammed S. Shameem and Sharon Sabina Begum, natives and citizens of

Fiji, petition for review of the Board of Immigration Appeals’ (“BIA”) order

denying their motion to reopen removal proceedings. We have jurisdiction under




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for an abuse of discretion the BIA’s denial of a

motion to reopen. Toufighi v. Mukasey, 538 F.3d 988, 992 (9th Cir. 2008). We

deny the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen as untimely where the motion was filed over seven years after the BIA’s

final order, see 8 C.F.R. § 1003.2(c)(2), and petitioners failed to present sufficient

evidence of changed circumstances in Fiji to qualify for the regulatory exception to

the time limit for filing motions to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); see

Najmabadi v. Holder, 597 F.3d 983, 987 (9th Cir. 2010) (evidence of changed

circumstances must be qualitatively different from what could have been presented

at the prior hearing). In light of this conclusion, the BIA did not abuse its

discretion in not addressing petitioners’ arguments regarding a pattern or practice

of persecution of Indo-Fijians and Muslims, or their claims for withholding of

removal and relief under the Convention Against Torture.

      We reject petitioners’ contention that the BIA failed to consider evidence

because they have not overcome the presumption that the BIA reviewed the record.

See Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir. 2006). We also reject

petitioners’ contention that the BIA failed to provide a reasoned explanation for its




                                           2                                     09-71852
decision. See Najmabadi, 597 F.3d at 990 (“[t]he [BIA] does not have to write an

exegesis on every contention”) (internal quotes omitted).

      PETITION FOR REVIEW DENIED.




                                         3                                 09-71852